DETAILED ACTION
The following is a non-final office action in response to applicant’s amendments/remarks filed on 07/12/2021 and 06/ 07/2021 for response of the office action mailed on 04/12/2021. Claims 1-20 & 22-23 were previously cancelled.  Therefore, claims 21 and 24 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik et al. (2016/0119920, corresponds to WO2016064522A1 as submitted in IDS), Mallik hereinafter, in view of Zhang et al. (2016/0205664), Zhang hereinafter.

Re. claims 21 and 24, Mallik teaches  a radio communication method (¶0007 - a method for communicating using dynamic uplink and downlink transmission time interval (TTI) switching in a wireless network)  and a terminal (Fig.3, 350) comprising: a receiver (Fig.3, 356) that receives resource information indicating a resource for transmission of a signal to be used for at least one of a synchronization and a cell recognition (Fig.1 & ¶0027 - one or more of UEs 115 may include a communicating component 361 configured to receive, … the frame structure ….based on resource grants or other indicators received from an access point 105. Fig.5-8 & ¶0085 - Thus, at Block 706, the UE can optionally receive control data from the network entity in the first configurable TTI.. communicating component 361 can continue to receive downlink signals 509 in one or more TTIs, .. receive another notification of switching a configurable TTI from downlink communications to uplink communications.. downlink/uplink switch detecting component 512 can continue to detect switching from downlink to uplink communications in the configurable TTIs and from uplink to downlink communications to synchronize communications with eNB 504. Fig.10 & ¶0099 - UE 502 (e.g., downlink/uplink switch detecting component 512) may determine whether a TTI is configured for uplink or downlink communications based at least in part on a detection of a pilot signal (e.g., reference signal, i.e., Cell recognition) … preamble DL symbol 1010-a may include CRS, whose presence may indicate to a UE 502 that DL burst 1005-a is a DL burst.); and a processor (Fig.3, 359) that determines that the resource indicated by the resource information is not for uplink and performs time and frequency synchronization by using the signal received in the resource (Fig.8 & ¶0088 - Where one or more reference signals are detected in the TTI at Block 804, at Block 806 the UE may determine that the configurable TTI is configured for downlink communications (that is, not for uplink).  Downlink/uplink switch detecting component 512 can determine that the TTI is configured for downlink communications (that is, not for uplink)   where the one or more reference signals are detected in the TTI. The reference signals can correspond to downlink reference signals, such as CRS. Fig. 5-8 & ¶0085 -  downlink/uplink switch detecting component 512 can continue to detect switching from downlink to uplink communications in the configurable TTIs and from uplink to downlink communications to synchronize communications with eNB 504. Fig.10 & ¶0099 - UE 502 (e.g., downlink/uplink switch detecting component 512) may determine whether a TTI is configured for uplink or downlink communications based at least in part on a detection of a pilot signal (e.g., reference signal, i.e., Cell recognition) … preamble DL symbol 1010-a may include CRS, whose presence may indicate to a UE 502 that DL burst 1005-a is a DL burst (that is, not for uplink)).
Yet, Mallick does not expressly teach wherein the receiver receives the resource information by broadcast information,  and the processor determines that the resource is not for uplink based on the broadcast information and without needing  to detect the signal in the resource to determine that the resource is not for uplink.
However,  in the analogous art, Zhang explicitly discloses  wherein the receiver (Fig. 9, 935) receives the resource information by broadcast information (Fig.4-5 & ¶0084 - a SIB  (SIB is part of broadcast information as per instant application disclosed at least in ¶0143) may be used to indicate the time and frequency resources allocated to eMBMS-scheduled TTIs, which may be used by both eMBMS UEs 115 and non-MBMS UEs 115. Fig.5 & ¶0110 - At step 510, base station 105-b may broadcast system information, e.g., using a MIB and SIBs.  SIBs may indicate the time and frequency resources allocated to eMBMS.),  and the processor (Fig. 9,905) determines that the resource is not for uplink based on the broadcast information and without needing  to detect the signal in the resource to determine that the resource is not for uplink. (Fig.4 & ¶0105 - DL burst pilot pattern 400 (that is, not for uplink)  including an expanded view of a DL TTI (that is, not for uplink) for eMBMS on eCCs. DL burst pilot pattern 400 (that is, not for uplink)  may represent the pilot pattern for a DL unicast TTI (that is, not for uplink)   that was originally scheduled for an eMBMS.  In another example, DL burst pilot pattern 400 (that is, not for uplink)  may be used for an eMBMS TTI.  ¶0106 - DL TTI 305-c (that is, not for uplink)  may include a CRS preamble symbol 315-e and DL symbols  with embedded pilot tones.  Pilot tones may be used by a UE 115 to determine channel characteristics corresponding to individual antenna ports. … the pilot tones 405 may be CRSs. That is, based on CRS (Cell Specific Reference signal, see ¶0009) preamble symbol embedded in pilot tones, UE determines that the resource is NOT for uplink as the UE receives cell specific reference signal (CRS) information along with other reference signal information, part of time and frequency resource allocation by a base station using MIB (master information block) /SIBs (system information block) as disclosed in ¶0059-¶0060, ¶0084 & ¶0110 along with Fig.4-5, similar to instant application at least in ¶0067-¶0068). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Mallik’s invention of  dynamic uplink/downlink frame structure for enhanced component carriers to include Zhang’s invention of evolved multimedia broadcast multicast service(eMBMS) on enhanced component carriers (eCCs), because it provides an efficient mechanism in allocating resources for both multicast data and unicast data in mobile wireless communication system (¶0007, Zhang)









Response to Arguments
Applicant’s arguments filed 07/12/2021 and  06/ 07/2021  with respect to claims 21 and 24  have been considered but they are not persuasive.

Regarding arguments in pages  6-7 as submitted on 06/07/2021 for independent claims 21 and 24,  Applicant asserts that Mallik fails to teach, “receiving resource information indicating a resource for transmission of a signal to be used for at least one of a synchronization and a cell recognition”. Examiner respectfully disagrees with the applicant. Mallik discloses receiving of control data from a base station/eNB in a first configurable TTI as the communicating component (See Fig. 3, 361) of the UE receives the control information in the  configurable TTI; the communicating component of the UE further receives downlink signals 509 (Fig.5 of UE 502) in one or more TTIs, receives notification of switching a configurable TTI from downlink communications to uplink communications and uplink communications to downlink communications with downlink/uplink switch detecting component 512 (Fig.5 of UE 502)  detecting switching from downlink to uplink communications in the configurable TTIs and from uplink to downlink communications to synchronize communications with eNB 504 (Fig.5 of eNB 504)  as disclosed in ¶0085 along with Fig.3, Fig. 5, & Fig. 7. Moreover,  Mallik further discloses the reception of DL burst (See Fig. 10) (e.g., 1005-a, 1005-b) by an UE (e.g., 502 ) over a plurality of TTI as shown in Fig. 10, which contains information in regards to configurable TTI (switching between uplink and downlink). The detecting component (512 of UE 502, Fig.5) determines the status of TTI configurability (i.e., uplink or downlink direction) by detecting pilot signal (reference signal) with the presence of CRS (pilot sequence) in the preamble of DL burst as the absence of CRS pilot sequence relates to UL TTI (i.e., configured to uplink direction). On the other hand, the presence of CRS pilot sequence relates to DL TTI (i.e., configured to downlink direction), interpreted as cell recognition as well as dynamic synchronization with the serving base station/eNodeB  for resource allocation with configurable TTI, a new inventive concept  06/07/2021.

Applicant further proclaims that Mallik fails to teach, ”determining that the resource indicated by the resource information is not for uplink and performs time and frequency synchronization by using the signal received in the resource”. Examiner respectfully disagrees with the applicant. Mallik discloses the detection of reference signals in TTI at block 804 and the UE determines whether the configurable TTI is configured for downlink communications (that is, not for uplink) at 806 based on the presence of reference signal, such CRS as disclosed in ¶0088 along with Fig.8. Moreover,  Mallik further discloses the reception of DL burst (See Fig. 10) (e.g., 1005-a, 1005-b) by an UE (e.g., 502 ) over a plurality of TTI as shown in Fig. 10, which contains information in regards to configurable TTI (switching between uplink and downlink). The detecting component (512 of UE 502, Fig.5) determines the status of TTI configurability (i.e., uplink or downlink direction) by detecting pilot signal (reference signal) with the presence of CRS (pilot sequence) in the preamble of DL burst as the absence of CRS pilot sequence relates to UL TTI (i.e., configured to uplink direction). On the other hand, the presence of CRS pilot sequence relates to DL TTI (i.e., configured to downlink direction / not for uplink), interpreted as cell recognition as well as dynamic synchronization with the serving base station/eNodeB  for resource allocation with configurable TTI, a new inventive concept by Mallik disclosed in ¶0098 - ¶0099 along with Fig. 10, contrary to applicant’s remarks at least in page 6 of remarks as submitted on 06/07/2021.

Regarding arguments in pages  3-5 as submitted on 07/12/2021 for independent claims 21 and 24,  Applicant asserts that Mallik fails to teach, ”wherein the receiver receives the resource information by broadcast information,  and the processor determines that the resource is not for uplink based on the broadcast information and without needing to detect the signal in the resource to determine that the resource is not for uplink“.  Examiner agrees, however, in the analogous art, Zhang et al. (2016/0205664 [Wingdings font/0xF3] a new reference), teaches those limitations as mentioned in §103 rejection supra.

Regarding arguments in pages  5 as submitted on 07/12/2021 in reference to (2014/0269460) for failing to teach, “wherein the receiver receives the resource information by broadcast information,  and the processor determines that the resource is not for uplink based on the broadcast information and without needing to detect the signal in the resource to determine that the resource is not for uplink“.  Examiner agrees, however, in the analogous art, Zhang et al. (2016/0205664 [Wingdings font/0xF3] a new reference), teaches those limitations as mentioned in §103 rejection supra.


Applicant’s arguments in reference to secondary reference (Papasakellariou [Wingdings font/0xF3]2014/0293843 as used in previous office action) is moot,  as a new secondary reference (Zhang [Wingdings font/0xF3]2016/0205664) is used for the current office action.


For these reasons, it is maintained that independent claim 21 and 24 are unpatenatble over Mallik in view of Zhang et al. (2016/0205664 [Wingdings font/0xF3] a new reference).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho  al; 2009/0103569. See ¶0008, ¶0068, ¶0108, ¶0114, ¶0114,¶0120 along with Fig.1-14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467